By the Court:
The note on which this action was brought became due on the twenty-seventh of February, 1869. The plaintiff had full four years to bring its action after the note became payable, but no more. An action commence^ on the first of March, 1873, was, therefore, too late; and this, whether the Sunday which was the day that immediately succeeded the day on which the note became due, be or not considered a portion of the four years limitation.
Judgment reversed, and cause remanded with directions to render judgment for the defendants.